

116 S2153 IS: To require a report on the effects of climate change on the Coast Guard, and for other purposes.
U.S. Senate
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2153IN THE SENATE OF THE UNITED STATESJuly 17, 2019Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require a report on the effects of climate change on the Coast Guard, and for other purposes.
	
		1.Report on effects of climate change on Coast Guard
 (a)In generalNot later than one year after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on vulnerabilities of installations of the Coast Guard resulting from climate change and requirements for mitigating climate change-related effects on the Coast Guard over the 20-year period beginning on the date of the enactment of this Act.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A list of the ten most vulnerable installations of the Coast Guard based on the effects of climate change, including rising sea tides, increased flooding, drought, desertification, wildfires, thawing permafrost, and any other effects the Commandant considers necessary.
 (2)An overview of mitigations that may be necessary to ensure the continued operational viability and to increase the resiliency of the installations listed under paragraph (1) and the cost of such mitigations.
 (3)A discussion of the climate change-related effects on the Coast Guard, including— (A)the increase in the frequency of humanitarian assistance and disaster relief missions; and
 (B)the campaign plans, contingency plans, and operational posture of the Coast Guard.
 (4)An overview of mitigations that may be necessary to ensure mission resiliency and the cost of such mitigations.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.